           Case 1:19-cv-09938-RA Document 22 Filed 07/02/20 Page 1 of 1
                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 7/2/2020


 LAWRENCE SCHWARTZWALD,

                             Plaintiff,
                                                              No. 19-CV-9938 (RA)
                        v.
                                                                     ORDER
 OATH INC.,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         On consent of the parties, oral argument on Defendant’s motion to dismiss is hereby

adjourned to July 7, 2020 at 1 PM. Argument will be held via videoconference. The conference

line for argument is (888) 363-4749 and the access code is 1015508. This line is open to the

public. The Court will contact the parties the day before argument regarding the

videoconferencing technology.

SO ORDERED.

Dated:      July 2, 2020
            New York, New York


                                                 Ronnie Abrams
                                                 United States District Judge
